DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elliott et al. (US 6,826,247).
In regard to Claim 1:
	Elliott discloses, in Figure 2, an integrated circuit, comprising: 
relative time difference measurement circuitry (206) to generate a set of indicators (Figure 7: 706; 206 output connected to 210) that correspond to differences in time differences between a set of signal pairs (C1, C2; Column 12: lines 63-67 and Column 13: lines 1-14) selected from a set of signals that include at least three signals (C1-C3); 
circuitry (210, 214, 224) to receive the set of indicators (206 output); 

In regard to Claim 16:
	Elliott discloses, in Figure 2, a method of operating an integrated circuit, comprising: 
generating (206) a set of indicators (Figure 7: 706; 206 output connected to 210) that correspond to relative differences in time differences between a set of signal pairs (C1, C2; Column 12: lines 63-67 and Column 13: lines 1-14)  selected from a set of signals that includes at least three signals (C1, C2); 
ranking each of the time differences (210, 214, 224) between each of the set of signals pairs based on the set of indicators (Column 5: lines 22-57); 
based on the ranking, adjusting (202, 204) a timing of at least one of the set of signals (C1, C2, Column 4: lines 37-54).
Allowable Subject Matter
Claims 2-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-13 are allowed.
In regard to Claim 8:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a timing difference compare circuit to compare the first timing difference indicator to the second timing difference indicator to produce a first relative difference indicator, and to compare the 
a timing difference ranker to, based on at least the first relative difference indicator, the second relative difference indicator, and the third relative difference indicator, rank the first timing, the second timing, and the third timing;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JOHN W POOS/Primary Examiner, Art Unit 2896